Citation Nr: 1206149	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-50 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for patellofemoral syndrome of the left knee.

5.  Entitlement to an initial compensable disability rating for mild degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas RO. 

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in February 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

The issues of entitlement to service connection for patellofemoral syndrome of the left knee and migraine headaches, and an initial compensable disability rating for DJD of the right knee are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.




FINDING OF FACT

During her February 2011 Travel Board Hearing, the Veteran indicated her desire to withdraw her appeals seeking service connection for bilateral hearing loss and tinnitus.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the February 2011 hearing, the Veteran and her representative stated that the Veteran wished to withdraw the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Hearing Tr. at 2.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to those issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is dismissed.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims for entitlement to service connection for patellofemoral syndrome of the left knee and migraine headaches, and an initial compensable disability rating for DJD of the right knee. 

A. Migraine Headaches

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Here, the record does not contain the Veteran's service entrance examination.  Therefore, she is presumed to have been sound as to migraine headaches on entrance into service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

Service treatment records show the Veteran reported in May 1998 that she had experienced migraines for many years and that they were hereditary.  In June 2000 she indicated that she had an eight year history of migraine headaches.  On May 2009 VA examination, the examiner concluded that she had migraine headaches predating military service.  For purposes of this remand, the Board concludes that the combination of this evidence constitutes clear and unmistakable evidence that the Veteran had migraine headaches that preexisted her service entrance.

At the February 2011 Travel Board Hearing, the Veteran reported that her migraine headaches increased in severity while she was in-service.  Specifically, the Veteran stated that her avionics chief did not like females and that he and other bosses yelled at her and picked on her a lot, which caused her to stress out and her migraines to increase in frequency and severity.  The Veteran reported that she constantly had migraines while in service.  She currently gets them every now and then.  Moreover, the Veteran's mother testified that the Veteran's headaches were more frequent and severe while she was in service.  Hearing Tr. at 8-11.  Such lay witness statements are competent to describe matters that are within the lay witness's personal knowledge and experience.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a layperson is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a layperson is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the layperson through his senses).  The Board also finds these statements to be credible for purposes of this remand.  

What remains at issue is whether there is clear and unmistakable evidence that preexisting migraines were not aggravated by events that occurred during the Veteran's service.  The Veteran was afforded a VA examination to assess her migraine headaches in May 2009.  The examiner noted that there was no evidence of residual neurocognitive deficits from traumatic brain injury.  The examiner concluded that there was no evidence that the Veteran had a head injury during military service.  However, the examiner failed to give an opinion as to whether there was clear and unmistakable evidence that the Veteran's migraine headaches were not aggravated by any event or incident of service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical expertise to determine whether there is clear and unmistakable evidence that the Veteran's migraine headaches were not permanently aggravated in service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).





B. Patellofemoral Syndrome of the Left Knee

The Veteran's service treatment records document complaints of and treatment for bilateral knee pain.  The Veteran was diagnosed with chronic patellofemoral syndrome and patellar tendonitis.  

The Veteran was afforded a VA examination in May 2009.  The Veteran reported that her bilateral knee problems began after boot camp and that during her military service she went to physical therapy for her knee disability.  Additionally, the Veteran stated that she had constant pain in both her knee caps.  On physical examination, the examiner noted that the Veteran did not have instability, giving way, stiffness, weakness, incoordination, or locking.  After an X-ray of the left knee was taken, the examiner concluded that there was no evidence of a left knee condition at the examination.  

However, at the February 2011 Travel Board Hearing, the Veteran noted that she did not believe she had a sufficient examination.  She reported that the examiner only measured her range of motion.  The Veteran stated that the report she received said that she had no crepitation, popping, or cracking, but she was not evaluated for these symptoms.  Hearing Tr. at 4-5.

Based on the above evidence, the Board concludes that the Veteran must be afforded another VA orthopedic examination before appellate review may proceed.  The evidence demonstrates that the Veteran was treated for chronic patellofemoral syndrome in service and that she currently experiences left knee pain.  However, the etiology of any left knee disability has not been addressed.  Without further clarification, the Board is without medical expertise to determine if the Veteran's left knee condition is related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of continuity of left knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 
C. DJD of the Right Knee

The Veteran contends that her right knee disability is worse than the noncompensable evaluation assigned.  The Veteran was last given a VA examination in May 2009 in order to establish the severity of her service-connected right knee disability.  The Veteran contends that this examination does not accurately portray the current status of her disability.  At the February 2011 Travel Board Hearing, the Veteran reported that her right knee condition had worsened.  Additionally, she reported the current symptoms of her right knee disability, to include popping, giving way, trouble with stairs and squatting, and weakness.  Hearing Tr. at 5-6.

In this particular case, the May 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that her disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of her right knee condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

	D.  Private Treatment Records

Lastly, the Board finds that a remand is also necessary to obtain any outstanding private treatment records with respect to the Veteran's knee disabilities.  During her February 2011 Travel Board Hearing, the Veteran reported that she was receiving treatment for her knee disabilities at a family medical group from Dr. P. Smith.  Hearing Tr. at 7.  However, these private treatment records have not been associated with the claims file.  As these private treatment records may contain information pertinent to her claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in her possession or authorize VA to obtain those records on her behalf. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated her for bilateral knee conditions, in particular any records of treatment from Dr. P. Smith.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the identified records cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After the foregoing, arrange for the Veteran to undergo a VA examination with an appropriate specialist to assess her migraine headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any neurological condition, to include migraine headaches, found to be present.  

For purposes of this remand, the Board has determined that clear and unmistakable evidence shows migraine headaches preexisted the Veteran's service entrance.  Therefore, the examiner is asked to provide an opinion responding to the following questions:

A. Is there clear and unmistakable evidence that the Veteran's preexisting migraine headaches did not undergo a permanent increase in the severity of the underlying pathology during service?

B.  If there was a permanent increase in the severity of the Veteran's migraine headaches during service, then is there clear and unmistakable evidence that the increase was due to the natural progression of the disability?

The examiner must review and discuss the Veteran's service treatment records, the May 2009 VA examination report, the Veteran's lay statements regarding continuity of symptomatology, and any other relevant information when providing his or her opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Arrange for the Veteran to undergo an orthopedic VA examination to determine the etiology of her left knee disability, to include patellofemoral syndrome, and to assess the severity of her right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate testing should be performed.

For the left knee, the examiner should diagnose any left knee disability found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any current left knee disability had its onset during active service or is related to any in-service disease, event, or injury.  The examiner should consider and discuss the Veteran's service treatment records, private treatment records, the May 2009 VA examination report, the Veteran's lay statements regarding continuity of symptomatology, and any other relevant information when providing his or her opinion.

For the right knee, the examiner should write a comprehensive report discussing the current severity of the Veteran's right knee disability.  All necessary testing should be conducted, including range of motion tests.  The examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the right knee and, if so, whether those symptoms are slight, moderate, or severe.  

The examiner should also be asked to determine whether the right knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

The examiner must provide complete rationales for all opinions and conclusions reached regarding the left and right knee disabilities, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


